--------------------------------------------------------------------------------

Exhibit 10.2
 
 


EXECUTION VERSION
Amended and Restated Guarantee and Collateral Agreement
 
Dated as of October 22, 2014,
 
made by
 
SHORETEL, INC.,
 
and the other Grantors referred to herein,
 
in favor of


SILICON VALLEY BANK,
as Administrative Agent
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

   
Page
 
SECTION 1.
DEFINED TERMS
1
     
1.1
Definitions
2
1.2
Other Definitional Provisions
5
     
SECTION 2.
GUARANTEE
5
     
2.1
Guarantee
5
2.2
Right of Contribution
6
2.3
No Subrogation
6
2.4
Amendments, etc
6
2.5
Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents
7
2.6
Keepwell Agreement
9
2.7
Reinstatement
9
2.8
Payments
9
     
SECTION 3.
GRANT OF SECURITY INTEREST
9
     
3.1
Grant of Security Interests
9
3.2
Grantors Remain Liable
11
3.3
Perfection and Priority
11
     
SECTION 4.
REPRESENTATIONS AND WARRANTIES
13
     
4.1
Title; No Other Liens
13
4.2
Perfected Liens
13
4.3
Jurisdiction of Organization; Chief Executive Office and Locations of Books
13
4.4
Inventory and Equipment
14
4.5
Farm Products
14
4.6
Pledged Collateral
14
4.7
Investment Accounts
14
4.8
Receivables
15
4.9
Intellectual Property
15
4.10
Instruments
15
4.11
Letter of Credit Rights
15
4.12
Commercial Tort Claims
15
     
SECTION 5.
COVENANTS
15
     
5.1
Delivery of Instruments, Certificated Securities and Chattel Paper
15
5.2
Maintenance of Insurance
16
5.3
Maintenance of Perfected Security Interest; Further Documentation
16
5.4
Changes in Locations, Name, Etc
17
5.5
Notices
17
5.6
Instruments; Investment Property
17
5.7
Securities Accounts; Deposit Accounts
18
5.8
Intellectual Property
19
5.9
Receivables
20
5.10
Defense of Collateral
20
5.11
Preservation of Collateral
20

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
Page
 
5.12
Compliance with Laws, Etc
20
5.13
Location of Books and Chief Executive Office
20
5.14
Location of Collateral
20
5.15
Maintenance of Records
20
5.16
Disposition of Collateral
20
5.17
Liens
21
5.18
Expenses
21
5.19
Leased Premises; Collateral Held by Warehouseman, Bailee, Etc
21
5.20
Chattel Paper
21
5.21
Commercial Tort Claims
21
5.22
Letter-of-Credit Rights
21
5.23
Shareholder Agreements and Other Agreements
21
     
SECTION 6.
REMEDIAL PROVISIONS
21
     
6.1
Certain Matters Relating to Receivables
22
6.2
Communications with Obligors; Grantors Remain Liable
22
6.3
Investment Property
22
6.4
Proceeds to be Turned Over To Administrative Agent
23
6.5
Application of Proceeds
24
6.6
Code and Other Remedies
24
6.7
Registration Rights
25
6.8
Intellectual Property License
25
6.9
Deficiency
26
     
SECTION 7.
THE ADMINISTRATIVE AGENT
26
     
7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc
26
7.2
Duty of Administrative Agent
27
7.3
Authority of Administrative Agent
28
     
SECTION 8.
MISCELLANEOUS
28
     
8.1
Amendments in Writing
28
8.2
Notices
28
8.3
No Waiver by Course of Conduct; Cumulative Remedies
28
8.4
Enforcement Expenses; Indemnification
28
8.5
Successors and Assigns
29
8.6
Set Off
29
8.7
Counterparts
30
8.8
Severability
30
8.9
Section Headings
30
8.10
Integration
30
8.11
GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver
30
8.12
Acknowledgements
30
8.13
Additional Grantors
31
8.14
Releases
31
8.15
Survival
31

 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
SCHEDULES
   
Schedule 1
Notice Addresses
Schedule 2
Investment Property
Schedule 3
Perfection Matters
Schedule 4
Jurisdictions of Organization and Chief Executive Offices, etc.
Schedule 5
Equipment and Inventory Locations
Schedule 6
Rights of the Grantors Relating to Intellectual Property
Schedule 7
Letter of Credit Rights
Schedule 8
Commercial Tort Claims
   
ANNEXES
   
Annex 1
Form of Assumption Agreement
Annex 2
Form of Pledge Supplement

 
iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
 
This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”),
dated as of October 22, 2014 is made by each of the signatories hereto (together
with any other entity that may become a party hereto as provided herein, each a
“Grantor” and, collectively, the “Grantors”), in favor of SILICON VALLEY BANK,
as administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Amended and Restated Credit Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among SHORETEL, INC., a Delaware corporation (the “Borrower”), the
Lenders party thereto and the Administrative Agent.
 
INTRODUCTORY STATEMENTS
 
WHEREAS, the Borrower, certain of the other Grantors and SVB, in its capacity as
the Existing Agent thereunder, are party to the Existing Guarantee and
Collateral Agreement, pursuant to which the Grantors party thereto granted Liens
to the Existing Agent (for the ratable benefit of the “Secured Parties” defined
in the Existing Guarantee and Collateral Agreement) for the purpose of securing
the “Obligations” (as defined in the Existing Credit Agreement) arising under
the Existing Loan Documents;
 
WHEREAS, the Borrower and the other Grantors party thereto desire to amend and
restate the Existing Guarantee and Collateral Agreement pursuant to this
Agreement;
 
WHEREAS, this Agreement amends, restates, supersedes and replaces in its
entirety the Existing Guarantee and Collateral Agreement, and is not intended
to, and will not, act as a novation of the “Obligations” (as defined in the
Existing Credit Agreement) and other indebtedness, liabilities and obligations
thereunder;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
business;
 
WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;
 
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements; and
 
WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and executed and delivered this Agreement in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
 
SECTION 1.      Defined Terms.
 
1

--------------------------------------------------------------------------------

1.1           Definitions.
 
(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to such terms
in the Credit Agreement, and the following terms are used herein as defined in
the UCC:  Account, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Document, Equipment, Farm Products, Fixtures, General
Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights, Money,
Securities Account and Supporting Obligation.
 
(b)           The following terms shall have the following meanings:
 
“Agreement”:  as defined in the preamble hereto.
 
“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including:  (a) ledgers; (b)
records indicating, summarizing, or evidencing such Grantor’s assets (including
Inventory and Rights to Payment), business operations or financial condition;
(c) computer programs and software; (d) computer discs, tapes, files, manuals,
spreadsheets; (e) computer printouts and output of whatever kind; (f) any other
computer prepared or electronically stored, collected or reported information
and equipment of any kind; and (g) any and all other rights now or hereafter
arising out of any contract or agreement between such Grantor and any service
bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.
 
“Borrower”:  as defined in the preamble hereto.
 
“Collateral”: as defined in Section 3.1.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Copyright License”:  any written agreement which (a) names a Grantor as
licensor or licensee (including those listed on Schedule 6) and (b) grants any
right under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.
 
“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished, all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the U.S. Copyright Office, and (b) the right to obtain any
renewals thereof.
 
“Excluded Account”:  any Deposit Account maintained solely for payroll, tax,
pension or employee benefits payments, or any zero balance Deposit Account;
provided that, in each case, the balance in any such Deposit Account is
transferred to a Controlled Account on a daily basis.
 
“Excluded Assets”:  collectively,
 
(a)           Equipment owned by any Grantor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease Obligation not prohibited by the terms of the Credit Agreement if
the contract or other agreement pursuant to which such Lien is granted (or the
documentation providing for such purchase money obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Equipment
and proceeds of such Equipment;
 
2

--------------------------------------------------------------------------------

(b)           margin stock (within the meaning of Regulation U issued by the
Board) to the extent the creation of a security interest therein in favor of the
Administrative Agent (for the ratable benefit of the Secured Parties) will
result in a violation of Regulation U issued by the Board;
 
(c)           (x) any assets of an Excluded Foreign Subsidiary, and (y) any
right, title or interest of any Grantor in any of the outstanding voting Capital
Stock or other Equity Interest of any Excluded Foreign Subsidiary (other than
Capital Stock or other Equity Interests representing 66% of the total
outstanding voting power of all classes of Capital Stock or other Equity
Interests of any First Tier Foreign Subsidiary or First Tier Foreign Subsidiary
Holding Company); provided that immediately upon the amendment of the Code to
allow the pledge of a greater percentage of the voting power of Capital Stock or
other Equity Interests in a First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company without adverse tax consequences, the Collateral
shall include, and each Grantor shall be deemed to have granted a security
interest in, such greater percentage of Capital Stock or other Equity Interests
of each First Tier Foreign Subsidiary or First Tier Foreign Subsidiary Holding
Company;
 
(d)           any Excluded Account; and
 
(e)           any interest of the Borrower as a lessee or sublessee under a real
property lease;
 
provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).
 
“Excluded Swap Obligations”:  as defined in the Credit Agreement.
 
“Grantor”:  as defined in the preamble hereto.
 
“Guarantor”: as defined in Section 2.1(a).
 
“Intellectual Property”:  as defined in the Credit Agreement.
 
“Investment Account”:  any of a Securities Account, a Commodity Account or a
Deposit Account.
 
“Investment Property”:  the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
any voting Capital Stock or other ownership interests of a Material First Tier
Foreign Subsidiary excluded from the definition of “Pledged Stock”), and (b)
whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Collateral.
 
“Issuer”:  with respect to any Investment Property, the issuer of such
Investment Property.
 
“Patent License”:  any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right under a Patent, including
the right to manufacture, use or sell any invention covered in whole or in part
by such Patent, including any such agreements referred to on Schedule 6.
 
3

--------------------------------------------------------------------------------

“Patents”:  (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (b) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.
 
“Pledged Collateral”:  (a) any and all Pledged Stock; (b)  all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents, and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor.  For the avoidance of doubt, in no event shall
Pledged Collateral include any Excluded Assets.
 
“Pledged Collateral Agreements”: as defined in Section 5.22.
 
“Pledged Notes”:  all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.
 
“Pledged Stock”:  all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.
 
“Proceeds”:  all “proceeds” as such term is defined in Section 9102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from any Investment Property constituting Collateral and all
collections thereon or distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
 
“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.
 
“Secured Obligations”:  collectively, the “Obligations”, as such term is defined
in the Credit Agreement.
 
“Secured Parties” means the Administrative Agent, each Lender, each Qualified
Counterparty with whom the Borrower enters into a Specified Swap Agreement, and
each Bank Services Provider.
 
“Trademark License”:  any written agreement which (a) names a Grantor as
licensor or licensee and (b) grants to such Grantor any right to use any
Trademark, including any such agreement referred to on Schedule 6.
 
4

--------------------------------------------------------------------------------

“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, and (b) the right to obtain all renewals thereof.
 
“USCRO”:  as defined in the Credit Agreement.
 
“USPTO”:  as defined in the Credit Agreement.
 
1.2          Other Definitional Provisions.  The rules of interpretation set
forth in Section 1.2 of the Credit Agreement are by this reference incorporated
herein, mutatis mutandis, as if set forth herein in full.
 
SECTION 2.      Guarantee.
 
2.1           Guarantee.
 
(a)           Each Grantor, other than the Borrower, who has executed this
Agreement as of the date hereof, together with each Material Domestic Subsidiary
of any Grantor that accedes to this Agreement as a Grantor after the date hereof
pursuant to Section 6.12 of the Credit Agreement (each a “Guarantor” and,
collectively, the “Guarantors”), hereby, jointly and severally, unconditionally
and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower and
the other Loan Parties when due (whether at the stated maturity, by acceleration
or otherwise) of the Secured Obligations.  In furtherance of the foregoing, and
without limiting the generality thereof, each Guarantor agrees as follows:
 
(i)          each Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Guarantor and shall not be contingent
upon the Administrative Agent’s or any Secured Party’s exercise or enforcement
of any remedy it or they may have against the Borrower, any other Guarantor, any
other Person, or all or any portion of the Collateral; and
 
(ii)         the Administrative Agent may enforce this guaranty notwithstanding
the existence of any dispute between any of the Secured Parties and the Borrower
or any other Guarantor with respect to the existence of any Event of Default.
 
(b)         Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
(c)           Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.
 
(d)         The guarantee contained in this Section 2 shall remain in full force
and effect until the occurrence of the Discharge of Obligations, notwithstanding
that from time to time during the term of the Credit Agreement the outstanding
amount of the Secured Obligations may be zero.
 
5

--------------------------------------------------------------------------------

(e)           No payment made by the Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Secured Obligations or any payment received or
collected from such Guarantor in respect of the Secured Obligations), remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until the Discharge of Obligations.
 
2.2           Right of Contribution.  If in connection with any payment made by
any Guarantor hereunder any rights of contribution arise in favor of such
Guarantor against one or more other Guarantors, such rights of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to the Discharge of Obligations, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Secured Parties,
shall be segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied in such order as set forth
in Section 6.5 hereof irrespective of the occurrence or the continuance of any
Event of Default.
 
2.4          Amendments, etc. with respect to the Secured Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement, the other Loan Documents, the
Specified Swap Agreements and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all of
the Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.
 
6

--------------------------------------------------------------------------------

2.5           Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents.  Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2.  Each Guarantor further
waives:
 
(a)           diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon the Borrower or any of the other Guarantors
with respect to the Secured Obligations;
 
(b)           any right to require any Secured Party to marshal assets in favor
of the Borrower, such Guarantor, any other Guarantor or any other Person, to
proceed against the Borrower, any other Guarantor or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Secured Obligations or
to comply with any other provisions of Section 9611 of the UCC (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Secured Party whatsoever;
 
(c)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Secured Obligations;
 
(d)           any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrower, such Guarantor or any other
Person;
 
(e)          any defense based upon the Administrative Agent’s or any Secured
Party’s errors or omissions in the administration of the Secured Obligations;
 
(f)            any rights to set-offs and counterclaims;
 
(g)          any defense based upon an election of remedies (including, if
available, an election to proceed by non-judicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against the Borrower or any other obligor of the Secured Obligations
for reimbursement; and
 
(h)          without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law that limit the liability of or exonerate guarantors
or sureties, or which may conflict with the terms of this Agreement.
 
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance, (iv) any Insolvency Proceeding with
respect to the Borrower, any Guarantor or any other Person, (v) any merger,
acquisition, consolidation or change in structure of the Borrower, any Guarantor
or any other Person, or any sale, lease, transfer or other disposition of any or
all of the assets or Voting Stock of the Borrower, any Guarantor or any other
Person, (vi) any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Secured Party’s right to receive payment of the Secured
Obligations, or any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and to any of the Collateral, (vi) any Secured
Party’s vote, claim, distribution, election, acceptance, action or inaction in
any Insolvency Proceeding related to any of the Secured Obligations, and (vii)
any other guaranty, whether by such Guarantor or any other Person, of all or any
part of the Secured Obligations or any other indebtedness, obligations or
liabilities of any Guarantor to any Secured Party.
 
7

--------------------------------------------------------------------------------

When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto.  Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
 
Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (e) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (f) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrower or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
based on their reasonable good faith business judgment, and without impairing,
abridging, releasing or affecting this Agreement.
 
8

--------------------------------------------------------------------------------

2.6           Keepwell Agreement.  Each Guarantor that is a Qualified ECP
Guarantor hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by any other Guarantor to permit such other Guarantor to honor
all of its obligations under this Guaranty in respect of Swap Obligations;
provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.6 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.6, or otherwise
under this Agreement (including Section 2.1(b) and 2.2), as they relate to such
Qualified ECP Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater  amount.  The
obligations of each Qualified ECP Guarantor under this Section 2.6 shall remain
in force and effect until the Discharge of Obligations.  Each Qualified ECP
Guarantor intends that this Section 2.6 constitute, and this Section 2.6 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
2.7           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.
 
2.8          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without setoff or counterclaim in
Dollars at the Funding Office.
 
SECTION 3.        GRANT OF SECURITY INTEREST
 
3.1           Grant of Security Interests.  Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Commercial Tort Claims;
 
(d)           all Deposit Accounts;
 
(e)           all Documents;
 
(f)            all Equipment;
 
9

--------------------------------------------------------------------------------

(g)           all Fixtures;
 
(h)           all General Intangibles;
 
(i)            all Goods;
 
(j)            all Instruments;
 
(k)           all Intellectual Property;
 
(l)            all Inventory;
 
(m)          all Investment Property (including all Pledged Collateral);
 
(n)           all Letter-of-Credit Rights;
 
(o)           all Money;
 
(p)           all Books and records pertaining to the Collateral
 
(q)           all other personal property not otherwise described above; and
 
(r)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing; provided, however,
that notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.
 
Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirement of Law of a Governmental Authority or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except (i) to the extent that the
terms in such contract, license, instrument or other document providing for such
prohibition, breach, default or termination, or requiring such consent are not
permitted under the terms and conditions of the Credit Agreement or (ii) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under Section
9406, 9407, 9408 or 9409 of the UCC (or any successor provision or provisions)
of any relevant jurisdiction or any other applicable law (including the
Bankruptcy Code) or principles of equity; provided, however, that such security
interest shall attach immediately at such time as such Requirement of Law is not
effective or applicable, or such prohibition, breach, default or termination is
no longer applicable or is waived, and to the extent severable, shall attach
immediately to any portion of the Collateral that does not result in such
consequences; and provided, further, that no United States intent-to-use
Trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use Trademark or service mark application under United States
applicable law.  After such period, each Grantor acknowledges that such interest
in such Trademark or service mark application shall be subject to a security
interest in favor of the Administrative Agent (held for the ratable benefit of
the Secured Parties) and shall be included in the Collateral.
 
10

--------------------------------------------------------------------------------

Each Grantor acknowledges that it previously has entered, and/or may in the
future enter, into Bank Services Agreements with one or more Bank Services
Providers.  Regardless of the terms of any Bank Services Agreement, each Grantor
agrees that any amounts such Grantor owes to any such Bank Services Provider
thereunder shall be deemed to be Secured Obligations hereunder and that it is
the intent of all such Grantors and all Secured Parties to have all such Secured
Obligations secured by the first priority perfected security interest in the
Collateral granted herein (subject only to Liens permitted by Section 7.3 of the
Credit Agreement that may have superior priority to the Administrative Agent’s
Lien (held for the ratable benefit of the Lenders) under this Agreement).
 
Each Grantor acknowledges that the Borrower may have previously entered into
and/or may in the future enter into Specified Swap Agreements with one or more
Qualified Counterparties and that, notwithstanding anything to the contrary set
forth in any such Specified Swap Agreement, each Grantor agrees that any amounts
the Borrower owes to any such Qualified Counterparty under any such Specified
Swap Agreement shall be deemed to be Secured Obligations hereunder and that it
is the intent of all such Grantors and each such Qualified Counterparty to have
all such Secured Obligations secured by the first priority perfected security
interest and Lien of the Administrative Agent (held for the ratable benefit of
the Secured Parties) in the Collateral granted herein (subject only to Liens
permitted by Section 7.3 of the Credit Agreement).
 
3.2          Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights granted to the Administrative Agent
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts, agreements and other documents included in the
Collateral, and (c) neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any such contracts, agreements and
other documents included in the Collateral by reason of this Agreement, nor
shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Collateral hereunder.
 
3.3           Perfection and Priority.
 
(a)           Financing Statements.  Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent (and its counsel and its agents) to
file or record at any time and from time to time any financing statements and
other filing or recording documents or instruments with respect to the
Collateral and each Grantor shall execute and deliver to the Administrative
Agent and each Grantor hereby authorizes the Administrative Agent (and its
counsel and its agents) to file (with or without the signature of such Grantor)
at any time and from time to time, all amendments to financing statements,
continuation financing statements, termination statements, security agreements
relating to the Intellectual Property, assignments, fixture filings, affidavits,
reports notices and all other documents and instruments, in such form and in
such offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the Administrative Agent’s security interest in the Collateral
under and to accomplish the purposes of this Agreement.  Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent (and its counsel
and its agents) of any financing statement with respect to the Collateral made
prior to the date hereof.
 
(b)          Filing of Financing Statements.  Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC‑1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.
 
11

--------------------------------------------------------------------------------

(c)          Transfer of Security Interest Other Than by Delivery.  If for any
reason Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC.  To
the extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).
 
(d)          Intellectual Property.  (i)  Each Grantor shall, in addition to
executing and delivering this Agreement, take such other action as may be
necessary, or as the Administrative Agent may reasonably request, to perfect the
Administrative Agent’s security interest in the Intellectual Property of such
Grantor.  (ii) Following the creation or other acquisition of any Intellectual
Property by any Grantor after the date hereof which is registered or becomes
registered or the subject of an application for registration with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as applicable, such
Grantor shall give the Administrative Agent prompt notice thereof by listing
such Intellectual Property as an attachment to the next Compliance Certificate
that the Borrower is required to deliver to the Administrative Agent pursuant to
Section 6.2(b) of the Credit Agreement and, if so requested by the
Administrative Agent, (A) modify this Agreement by amending Schedule 6 to
include any Intellectual Property of such Grantor which becomes part of the
Collateral and which was not included on Schedule 6 as of the date hereof, and
(B) record an initial filing or, as applicable, an amendment to this Agreement
with the USCRO or the USPTO, as applicable, and take such other action as may be
necessary, or as the Administrative Agent or the Required Lenders may reasonably
request, to perfect the Administrative Agent’s security interest and Lien in
such Intellectual Property (held for the ratable benefit of the Secured
Parties).
 
(e)           Bailees.  Any Person (other than the Administrative Agent) at any
time and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Administrative Agent.  At any time and from time to time, the
Administrative Agent may give notice to any such Person holding all or any
portion of the Collateral that such Person is holding the Collateral as the
agent and bailee of, and as pledge holder for, the Administrative Agent, and may
require any applicable Grantor to use commercially reasonable efforts to obtain
such Person’s written acknowledgment thereof, in any such case, in accordance
with the terms and provisions of Section 6.12(e) of the Credit Agreement. 
Without limiting the generality of the foregoing, each Grantor will join with
the Administrative Agent in notifying any Person who has possession of any
Collateral of the Administrative Agent’s security interest therein and shall use
commercially reasonable efforts to obtain an acknowledgment from such Person
that it is holding the Collateral for the benefit of the Administrative Agent.
 
(f)            Control.  Each Grantor will cooperate with the Administrative
Agent in obtaining control (as defined in the UCC) of Collateral consisting of
any Deposit Accounts (subject to Section 5.7(a)), Electronic Chattel Paper
(subject to Section 5.6), Investment Property (subject to Section 5.6) or
Letter-of-Credit Rights (subject to Section 5.6), including delivery of Control
Agreements, as the Administrative Agent may reasonably request, to perfect and
continue perfected, maintain the priority of or provide notice of the
Administrative Agent’s security interest in such Collateral.
 
(g)          Additional Subsidiaries.  In the event that any Grantor acquires
rights in any Subsidiary (other than a Foreign Subsidiary which is not a
Material First Tier Foreign Subsidiary) after the date hereof, it shall deliver
to the Administrative Agent a completed pledge supplement, substantially in the
form of Annex 2 (the “Pledge Supplement”), together with all schedules thereto,
reflecting the pledge of the Capital Stock of such new Subsidiary (except to the
extent such Capital Stock consists of Excluded Assets), together with any other
documents and agreements (including, as applicable, any Foreign Pledge Documents
reasonably requested by the Administrative Agent) the Administrative Agent
requires the Borrower to cause such Grantor to deliver pursuant to Section 6.12
of the Credit Agreement.  Notwithstanding the foregoing, it is understood and
agreed that the security interest of the Administrative Agent shall attach to
the Pledged Collateral related to such Subsidiary immediately upon any Grantor’s
acquisition of rights therein and shall not be affected by the failure of any
Grantor to deliver a Pledge Supplement or, as applicable, any such other Foreign
Pledge Documents or other documents or agreements.
 
12

--------------------------------------------------------------------------------

              SECTION 4.          REPRESENTATIONS AND WARRANTIES
 
In addition to the representations and warranties of the Borrower set forth in
the Credit Agreement and relating to the other Loan Parties, which
representations and warranties are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:
 
4.1           Title; No Other Liens.  Except for the Liens permitted to exist on
the Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each
item of the Collateral in which a Lien is granted by it free and clear of any
and all Liens and other claims of others.  Other than precautionary filings in
respect of true leases, no financing statement, fixture filing or other public
notice with respect to all or any part of the Collateral is on file or of record
or will be filed in any public office, except such as have been filed as
permitted by the Credit Agreement.  For the avoidance of doubt, it is understood
and agreed that each Grantor may, as part of its business, grant licenses to
third parties to use Intellectual Property owned or developed by such Grantor. 
For purposes of this Agreement and the other Loan Documents, such licensing
activity shall not constitute a “Lien” on such Intellectual Property.  The
Administrative Agent and each other Secured Party understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such Intellectual Property pursuant hereto.
 
4.2           Perfected Liens.  The security interests granted to the
Administrative Agent pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule but subject to Section
5.3 of the Credit Agreement, have been delivered to the Administrative Agent in
completed and duly (if applicable) executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Secured Obligations, enforceable in accordance with
the terms hereof against any creditors of any Grantor and any Persons purporting
to purchase any Collateral from any Grantor, and (ii) are prior to all other
Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Credit Agreement which have priority over the Liens of the
Administrative Agent on the Collateral (for the ratable benefit of the Secured
Parties) by operation of law, and in the case of Collateral other than Pledged
Collateral, Liens permitted by Section 7.3 of the Credit Agreement.  Unless an
Event of Default has occurred and is continuing, each Grantor has the right to
remove the Fixtures in which such Grantor has an interest within the meaning of
Section 9334(f)(2) of the UCC.
 
4.3         Jurisdiction of Organization; Chief Executive Office and Locations
of Books.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4.  All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, are set forth in
Schedule 4.
 
13

--------------------------------------------------------------------------------

4.4           Inventory and Equipment.  On the date hereof (a) the Inventory and
(b) the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
 
4.5            Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
 
4.6           Pledged Collateral.  (a) All of the Pledged Stock held by such
Grantor has been duly and validly issued, and is fully paid and non-assessable,
subject in the case of Pledged Stock constituting partnership interests or
limited liability company membership interests to future assessments required
under applicable law and any applicable partnership or operating agreement, (b)
such Grantor is or, in the case of any such additional Pledged Collateral will
be, the legal record and beneficial owner thereof, (c) in the case of Pledged
Stock of a Subsidiary of such Grantor or Pledged Collateral of such Grantor
constituting Instruments issued by a Subsidiary of such Grantor, there are no
restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitutes all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Stock pledged by such Grantor have been
disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor, (i)
to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged Collateral
Agreement by such Grantor or the other parties thereto, and (iii) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such Pledged Collateral Agreement.
 
4.7            Investment Accounts.
 
(a)           Schedule 2 sets forth under the headings “Securities Accounts” and
“Commodity Accounts”, respectively, all of the Securities Accounts and Commodity
Accounts in which such Grantor has an interest.  Except as disclosed to the
Administrative Agent, such Grantor is the sole entitlement holder of each such
Securities Account and Commodity Account, and such Grantor has not consented to,
and is not otherwise aware of, any Person (other than the Administrative Agent)
having “control” (within the meanings of Sections 8106 and 9106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or any securities or other property credited thereto;
 
(b)           Schedule 2 sets forth under the heading “Deposit Accounts” all of
the Deposit Accounts in which such Grantor has an interest and, except as
otherwise disclosed to the Administrative Agent, such Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Administrative
Agent) having either sole dominion and control (within the meaning of common
law) or “control” (within the meaning of Section 9104 of the UCC) over, or any
other interest in, any such Deposit Account or any money or other property
deposited therein; and
 
14

--------------------------------------------------------------------------------

(c)           In each case to the extent requested by the Administrative Agent
or as otherwise required under the terms of this Agreement or any other Loan
Document, such Grantor has taken all actions necessary or desirable to: (i)
establish the Administrative Agent’s “control” (within the meanings of Sections
8106 and 9106 of the UCC) over any Certificated Securities (as defined in
Section 9102 of the UCC); (ii) establish the Administrative Agent’s “control”
(within the meanings of Sections 8106 and 9106 of the UCC) over any portion of
the Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in Section
9102 of the UCC); (iii) establish the Administrative Agent’s “control” (within
the meaning of Section 9104 of the UCC) over all Deposit Accounts; and (iv)
deliver all Instruments (as defined in Section 9102 of the UCC) to the
Administrative Agent to the extent required hereunder.
 
4.8           Receivables.   No amount payable to such Grantor under or in
connection with any Receivable or other Right to Payment is evidenced by any
Instrument (other than checks, drafts or other Instruments that will be promptly
deposited in an Investment Account) or Chattel Paper which has not been
delivered to the Administrative Agent.  None of the account debtors or other
obligors in respect of any Receivable in excess of $100,000 in the aggregate is
the government of the United States or any agency or instrumentality thereof.
 
4.9           Intellectual Property.  Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case, owned by such
Grantor in its own name on the date hereof (except for inbound licenses of
commercial off-the-shelf software with annual fees under $10,000 and
non-exclusive outbound licenses entered into in the ordinary course of
business).  Except as set forth in Schedule 6 (and subject to the immediately
preceding sentence), on the date hereof, none of such Intellectual Property of
such Grantor is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.
 
4.10         Instruments.  (i) Such Grantor has not previously assigned any
interest in any Instruments (including but not limited to the Pledged Notes)
held by such Grantor (other than such interests as will be released on or before
the date hereof), and (ii) no Person other than such Grantor owns an interest in
such Instruments (whether as joint holders, participants or otherwise).
 
4.11          Letter of Credit Rights.  Such Grantor does not have any
Letter-of-Credit Rights having a potential value in excess of $100,000 except as
set forth in Schedule 7 or as have been notified to the Administrative Agent in
accordance with Section 5.22.
 
4.12         Commercial Tort Claims.  Such Grantor does not have any Commercial
Tort Claims having a potential value in excess of $500,000 except as set forth
in Schedule 8 or as have been notified to the Administrative Agent in accordance
with Section 5.21.
 
SECTION 5.            COVENANTS
 
In addition to the covenants set forth in the Credit Agreement which by their
terms the Borrower is required to cause the other Grantors to observe, which
covenants are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:
 
5.1          Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$100,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.
 
15

--------------------------------------------------------------------------------

5.2            Maintenance of Insurance.
 
(a)          Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring all its property in accordance with
the requirements set forth at Section 6.6 of the Credit Agreement, (ii) insuring
the Inventory and Equipment against loss by fire, explosion, theft and such
other casualties as may be reasonably satisfactory to the Administrative Agent
and (iii) insuring such Grantor against liability for personal injury and
property damage relating to such Inventory and Equipment, such policies to be in
such form and amounts and having such coverage as may be reasonably satisfactory
to the Administrative Agent and the other Secured Parties.
 
(b)          All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until receipt by the Administrative Agent of written notice thereof, (ii) name
the Administrative Agent as an additional insured party or loss payee, (iii) to
the extent available on commercially reasonable terms, and if reasonably
requested by the Administrative Agent, include a breach of warranty clause and
(iv) be reasonably satisfactory in all other respects to the Administrative
Agent.
 
(c)          The Borrower shall deliver to the Administrative Agent a report of
a reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrower’s audited annual financial
statements pursuant to Section 6.1(a) of the Credit Agreement and such
supplemental reports with respect thereto as the Administrative Agent may from
time to time reasonably request.
 
If any Grantor fails to obtain insurance as required under this Section 5.2, to
pay any amount or furnish any required proof of payment to third Persons, or if
the Administrative Agent receives any notice of termination or cancellation of
any such insurance policies or reduction of coverages or amounts thereunder, the
Administrative Agent shall be entitled to obtain or renew, as applicable, any
such policies, cause the coverages and amounts thereof to be maintained at
levels required pursuant to Section 6.6 of the Credit Agreement or otherwise to
obtain similar insurance in place of such policies, in each case at the expense
of the Grantors.
 
5.3            Maintenance of Perfected Security Interest; Further
Documentation.
 
(a)           Such Grantor shall maintain the security interests of the
Administrative Agent (for the ratable benefit of the Secured Parties) created by
this Agreement as perfected security interests having at least the priority
described in Section 4.2 and shall defend such security interests against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
 
(b)          Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
 
(c)          At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.
 
16

--------------------------------------------------------------------------------

5.4          Changes in Locations, Name, Etc.  Such Grantor will not, except
upon 15 days’ (or such shorter period as may be agreed to by the Administrative
Agent) prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional executed financing statements and
other documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
and (b) if applicable, a written supplement to Schedule 4 showing the relevant
new jurisdiction of organization, location of chief executive office or sole
place of business, as appropriate:
 
(i)          change its jurisdiction of organization, identification number from
the jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Section 4.3;
 
(ii)          change its name; or
 
(iii)         (A) locate any Collateral having an aggregate book value in excess
of $250,000 for more than 30 days at any location other than the locations set
forth in Section 5 or at such other locations as may be disclosed in writing to
the Administrative Agent at least 15 days prior to the location of such
Collateral at such new location or remove any such Collateral from such
locations (other than in connection with (w) sales of Inventory in the ordinary
course of such Grantor’s business, (x) the movement of Collateral as part of
such Grantor’s supply chain and in the ordinary course of such Grantor’s
business, (y) other dispositions permitted by the provisions of the Credit
Agreement and (z) movements of Collateral from one disclosed location to another
disclosed location within the United States).
 
5.5           Notices.  Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:
 
(a)           any Lien (other than Liens permitted under Section 7.3 of the
Credit Agreement) on any of the Collateral; and
 
(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
5.6           Instruments; Investment Property.
 
(a)           Upon the request of the Administrative Agent, such Grantor will
(i) immediately deliver to the Administrative Agent, or an agent designated by
it, appropriately endorsed or accompanied by appropriate instruments of transfer
or assignment, all Instruments, Documents, Chattel Paper and certificated
securities with respect to any Investment Property held by such Grantor, all
letters of credit of such Grantor, and all other Rights to Payment held by such
Grantor at any time evidenced by promissory notes, trade acceptances or other
instruments, and (ii) provide such notice, obtain such acknowledgments and take
all such other action, with respect to any Chattel Paper, Documents and
Letter-of-Credit Rights held by such Grantor, as the Administrative Agent shall
reasonably specify.
 
17

--------------------------------------------------------------------------------

(b)           If such Grantor shall become entitled to receive or shall receive
any certificate (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any Pledged
Collateral, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations; provided that in no event shall this Section 5.6(b) apply to any
Excluded Assets.  Any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations.  If any sums of money or property so paid or distributed in respect
of such Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.
 
(c)           In the case of any Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.
 
5.7           Securities Accounts; Deposit Accounts.
 
(a)          With respect to any Securities Account, such Grantor shall cause
any applicable securities intermediary maintaining such Securities Account to
show on its books that the Administrative Agent is the entitlement holder with
respect to such Securities Account, and, if requested by the Administrative
Agent, cause such securities intermediary to enter into a Securities Account
Control Agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which such securities intermediary shall agree
to comply with the Administrative Agent’s “entitlement orders” without further
consent by such Grantor, as requested by the Administrative Agent; and
 
(b)           with respect to any Deposit Account, such Grantor shall enter into
and shall cause the depositary institution maintaining such account to enter
into a Deposit Account Control Agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which the Administrative
Agent shall be granted “control” (within the meaning of Section 9104 of the UCC)
over such Deposit Account.
 
(c)          The Administrative Agent agrees that it will only communicate
“entitlement orders” with respect to the Deposit Accounts and Securities
Accounts of the Grantors after the occurrence and during the continuance of an
Event of Default.
 
18

--------------------------------------------------------------------------------

(d)           Such Grantor shall give the Administrative Agent immediate notice
of the establishment of any new Deposit Account, and of any new Securities
Account established by such Grantor with respect to any Investment Property held
by such Grantor.
 
5.8            Intellectual Property.
 
(a)           Such Grantor (either itself or through licensees) will, except as
permitted by Section 7.5 of the Credit Agreement, (i) continue to use each
material Trademark in a manner sufficient to maintain such material Trademark in
full force free from any claim of abandonment for non-use and (ii) not (and not
knowingly permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any such material Trademark may become invalidated,
abandoned or impaired in any way that could reasonably be expected to result in
a Material Adverse Effect on such Grantor.
 
(b)           Except as permitted by Section 7.5 of the Credit Agreement, such
Grantor will not do any act, or omit to do any act, whereby any material Patent
could reasonably be expected to become forfeited, abandoned or dedicated to the
public, except for any abandonment or dedication to the public of any such
issued Patent that such Grantor has determined in good faith is desirable for
the conduct of its business.
 
(c)           Except as permitted by Section 7.5 of the Credit Agreement, such
Grantor will not (and will not knowingly permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any such material
Copyrights could reasonably be expected to become invalidated or otherwise
materially impaired.  Except as permitted by Section 7.5 of the Credit
Agreement, such Grantor will not do any act whereby any material portion of such
material Copyrights may fall into the public domain.
 
(d)          Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
Intellectual Property rights of any other Person.
 
(e)            Reserved.
 
(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the U.S. Patent and Trademark Office or any
similar office or agency in any other country or political subdivision thereof,
such Grantor shall report (i) the initial application to and (ii) the
corresponding grant, if any, of the Patent or Trademark from the USPTO to the
Administrative Agent in accordance with Section 3.3(d).  Whenever such Grantor,
either by itself or through any agent, employee, licensee or designee, shall
file an application for the registration of any Copyright with the USCRO, such
Grantor shall report the filing of the initial application to the Administrative
Agent in accordance with Section 3.3(d).  Upon the reasonable request of the
Administrative Agent, other than in respect of intent-to-use trademark or
service mark applications, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
 
(g)      Except as permitted by Section 7.5 of the Credit Agreement, such
Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the USPTO, the USCRO or any similar office
or agency in any other country or any political subdivision thereof, to maintain
each registration of such Grantor’s registered Copyrights, Trademarks and issued
Patents, including filing of applications for renewal, affidavits of use and
affidavits of incontestability.
 
19

--------------------------------------------------------------------------------

(h)       In the event that any material Intellectual Property of a Grantor is
infringed, misappropriated or diluted by a third party, such Grantor shall take
such actions, if any, as such Grantor shall reasonably deem appropriate under
the circumstances to protect such Intellectual Property.
 
5.9           Receivables.  Other than in the ordinary course of business
consistent with its past practice, and except as otherwise determined in the
good faith business judgment of such Grantor, such Grantor will not (a) grant
any extension of the time of payment of any Receivable, (b) compromise or settle
any Receivable for less than the full amount thereof, (c) release, wholly or
partially, any Person liable for the payment of any Receivable, (d) allow any
credit or discount whatsoever on any Receivable or (e) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.
 
5.10         Defense of Collateral.  Such Grantor will take such reasonable
actions as are necessary to defend any action, suit or proceeding which could
reasonably be expected to affect to a material extent its title to, or right or
interest in, or the Administrative Agent’s right or interest in, any material
portion of the Collateral of such Grantor.
 
5.11         Preservation of Collateral.  Such Grantor will do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral of such Grantor in all material respects.
 
5.12         Compliance with Laws, Etc.  Such Grantor will comply with all laws,
regulations and ordinances, and all policies of insurance, relating to the
possession, operation, maintenance and control of the Collateral of such
Grantor, except in such instances in which the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
 
5.13         Location of Books and Chief Executive Office.  Such Grantor will:
(a) keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4; and (b) give at least 15 days’ prior written
notice to the Administrative Agent of any changes in any location where Books
pertaining to the Rights to Payment of such Grantor are kept, including any
change of name or address of any service bureau, computer or data processing
company or other Person preparing or maintaining any such Books or collecting
Rights to Payment for such Grantor.
 
5.14         Location of Collateral.  Except as otherwise permitted under the
Credit Agreement, such Grantor will:  (a) keep the Collateral held by such
Grantor at the locations set forth in Schedule 5 or at such other locations as
may be disclosed in writing to the Administrative Agent pursuant to clause (b)
and will not remove any such Collateral from such locations (other than in
connection with sales of Inventory in the ordinary course of such Grantor’s
business, the movement of Collateral as part of such Grantor’s supply chain and
in the ordinary course of such Grantor’s business, other Dispositions permitted
by Section 7.5 of the Credit Agreement and movements of Collateral from one
disclosed location to another disclosed location within the United States),
except upon at least 15 days’ prior written notice of any removal to the
Administrative Agent; and (b) give the Administrative Agent at least 15 days’
prior written notice of any change in the locations set forth in Schedule 5.
 
5.15          Maintenance of Records.  Such Grantor will keep separate, accurate
and complete Books with respect to Collateral held by such Grantor, disclosing
the Administrative Agent’s security interest hereunder.
 
5.16         Disposition of Collateral.  Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.
 
20

--------------------------------------------------------------------------------

5.17         Liens.  Such Grantor will keep the Collateral held by such Grantor
free of all Liens except Liens permitted under Section 7.3 of the Credit
Agreement.
 
5.18         Expenses.  Such Grantor will pay all expenses of protecting,
storing, warehousing, insuring, handling and shipping the Collateral held by
such Grantor, to the extent the failure to pay any such expenses could
reasonably be expected to materially and adversely affect the value of the
Collateral.
 
5.19         Leased Premises; Collateral Held by Warehouseman, Bailee, Etc. 
Such Grantor will use commercially reasonable efforts to satisfy the affirmative
covenant of the Borrower set forth in Section 6.12(d) of the Credit Agreement,
which covenant by its terms the Borrower is required to cause such Grantor to
comply with.
 
5.20        Chattel Paper.  Such Grantor will not create any Chattel Paper
without placing a legend on such Chattel Paper acceptable to the Administrative
Agent indicating that the Administrative Agent has a security interest in such
Chattel Paper.  Such Grantor will give the Administrative Agent immediate notice
if such Grantor at any time holds or acquires an interest in any Chattel Paper,
including any Electronic Chattel Paper and shall comply, in all respects, with
the provisions of Section 5.1 hereof.
 
5.21          Commercial Tort Claims.  Such Grantor will give the Administrative
Agent prompt notice if such Grantor shall at any time hold or acquire any
Commercial Tort Claim with a potential value in excess of $500,000.
 
5.22         Letter-of-Credit Rights.  Such Grantor will give the Administrative
Agent prompt notice if such Grantor shall at any time hold or acquire any
Letter-of-Credit Rights with a potential value in excess of $100,000.
 
5.23         Shareholder Agreements and Other Agreements.
 
(a)           Such Grantor shall comply with all of its obligations under any
shareholders agreement, operating agreement, partnership agreement, voting
trust, proxy agreement or other agreement or understanding (collectively, the
“Pledged Collateral Agreements”) to which it is a party and shall enforce all of
its rights thereunder, except, with respect to any such Pledged Collateral
Agreement relating to any Pledged Collateral issued by a Person other than a
Subsidiary of a Grantor, to the extent the failure to enforce any such rights
could reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.
 
(b)           Such Grantor agrees that no Pledged Stock (i) shall be dealt in or
traded on any securities exchange or in any securities market, (ii) shall
constitute an investment company security, or (iii) shall be held by such
Grantor in a Securities Account.
 
(c)           Subject to the terms and conditions of the Credit Agreement,
including Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or
take any other action to:  (i) amend or terminate, or waive compliance with any
of the terms of, any such Pledged Collateral Agreement, certificate or articles
of incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein or in the other Collateral or
that otherwise materially impairs the interests of the Secured Parties.
 
SECTION 6.             REMEDIAL PROVISIONS
 
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:
 
21

--------------------------------------------------------------------------------

6.1            Certain Matters Relating to Receivables.
 
(a)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account over which the
Administrative Agent has control, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor.  At the Administrative Agent’s request after the occurrence and
during the continuance of an Event of Default, each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
(b)          At the Administrative Agent’s request, after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
 
6.2           Communications with Obligors; Grantors Remain Liable.
 
(a)          The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
 
(b)           Upon the request of the Administrative Agent, at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify obligors on the Receivables that the Receivables have been assigned
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any Lender of any payment relating thereto, nor shall the Administrative
Agent nor any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
6.3            Investment Property.
 
(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given written notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Collateral and all payments
made in respect of the Pledged Notes to the extent not prohibited by the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property of such Grantor; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
discretion, would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
 
22

--------------------------------------------------------------------------------

(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right (A) to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property (including the Pledged Collateral) of any
or all of the Grantors and make application thereof to the Secured Obligations
in the order set forth in Section 6.5, and (B) to exchange uncertificated
Pledged Collateral for certificated Pledged Collateral and to exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) any and all of such Investment Property shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of any such Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of such Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Collateral or Pledged Notes pledged by such Grantor hereunder to (i)
comply with any instruction received by it from the Administrative Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.
 
(d)          If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account of any Grantor, or instruct the bank at which any such Deposit Account
is maintained to pay the balance of any such Deposit Account to or for the
benefit of the Administrative Agent, to be applied to the Obligations in
accordance with the terms of the Loan Documents.
 
6.4           Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the other Secured Parties
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks, Cash Equivalents and other near-cash items shall be
held by such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC.  All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
 
23

--------------------------------------------------------------------------------

6.5          Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.
 
6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law or in equity.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released.  Each Grantor further agrees, at the Administrative Agent’s
request during the existence of an Event of Default, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, in accordance with the
provisions of Section 6.5, only after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Administrative Agent and the other Secured
Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as is contemplated by Section 8.3 of the Credit Agreement, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9615(a)(3) of
the UCC, but only to the extent of the surplus, if any, owing to any Grantor. 
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent or any other
Secured Party arising out of the exercise by any of them of any rights
hereunder, except to the extent caused by the gross negligence or willful
misconduct of the Administrative Agent or such Secured Party or their respective
agents.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.
 
24

--------------------------------------------------------------------------------

6.7           Registration Rights.
 
(a)          If the Administrative Agent shall determine to exercise its right
to sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Stock, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.  Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
 
(b)          Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  Subject to its
compliance with state securities laws applicable to private sales. the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
(c)           Each Grantor agrees to use commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any applicable Requirement of Law. 
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
 
6.8           Intellectual Property License.  Solely for the purpose of enabling
the Administrative Agent to exercise rights and remedies under this Section 6
and at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, an irrevocable,
non-exclusive, worldwide license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or here­after
acquired by the Grantors (subject, in the case of Trademark Licenses, Copyright
Licenses and Patent Licenses, to the terms of any applicable license agreement).
 
25

--------------------------------------------------------------------------------

6.9           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and the fees and disbursements of
any attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency, in each case until the Discharge of Obligations.
 
SECTION 7.             THE ADMINISTRATIVE AGENT
 
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:
 
7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.
 
(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
 
(ii)          in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)         pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
 
(iv)        execute, in connection with any sale provided for in Section 6.6 or
6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
26

--------------------------------------------------------------------------------

(v)         (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (F)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
 
(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
 
(c)         The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
 
(d)         Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
7.2          Duty of Administrative Agent.  The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the
Administrative Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.  The Administrative Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
 
27

--------------------------------------------------------------------------------

7.3           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
 
SECTION 8.            MISCELLANEOUS
 
8.1          Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement.
 
8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor (other than the Borrower) shall
be addressed to such Guarantor at its notice address set forth on Schedule 1 (as
the same may be updated from time to time in accordance with the terms hereof).
 
8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable.  No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured Party would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
8.4            Enforcement Expenses; Indemnification.
 
(a)         Costs and Expenses.  The Grantors shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Security Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated by the Credit Agreement shall be consummated), and (ii) all
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender (including the documented fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender) in connection with the enforcement
or protection of its rights in connection with this Agreement and the other
Security Documents, including its rights under this Section.
 
28

--------------------------------------------------------------------------------

(b)          Indemnification by the Grantors.  The Grantors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Indemnitee), and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by such Grantor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Security Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by such
Grantor or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by such
Grantor or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee's obligations hereunder or under any other Loan Document, if
such Grantor or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
 
(c)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, no Grantor shall assert, and each Grantor hereby
waives, any claim such Grantor may at any time have against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or the transactions contemplated
hereby or thereby.  No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby.
 
(d)          Taxes.  The Grantors agree to pay, and to save the Administrative
Agent and each other Secured Party harmless from, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes (including any withholding taxes) which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.
 
(e)           Reserved.
 
(f)            Payments.  All amounts due under this Section 8.4 shall be
payable promptly after demand therefor.
 
(g)          Survival.  The agreements in this Section 8.4 shall survive the
Discharge of Obligations.
 
8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each party hereto and shall inure to the benefit of
each party hereto (including the Administrative Agent on behalf of the Secured
Parties) and their respective successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.
29

--------------------------------------------------------------------------------

8.6           Set Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party and any Affiliate thereof at
any time and from time to time after the occurrence and during the continuance
of an Event of Default, without notice to such Grantor or any other Grantor, any
such notice being expressly waived by each Grantor, to setoff and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party or such Affiliate to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Administrative Agent or such
Secured Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor then due to the Administrative Agent or such Secured
Party hereunder and under the other Loan Documents and claims of every nature
and description of the Administrative Agent or such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  The rights of the
Administrative Agent and each other Secured Party under this Section 8.6 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Administrative Agent or such other Secured Party may
have.
 
8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile and/or electronic mail), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.9          Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.
 
8.11       GOVERNING LAW; Submission to Jurisdiction; Jury Trial Waiver.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA.  THE PROVISIONS OF SECTION 10.14 OF
THE CREDIT AGREEMENT REGARDING SUBMISSION TO JURISDICTION AND JURY TRIAL WAIVER
SHALL BE APPLICABLE TO THIS AGREEMENT AND ARE HEREBY INCORPORATED HEREIN BY
REFERENCE, MUTATIS MUTANDIS, AS IF SUCH PROVISIONS WERE FULLY SET FORTH HEREIN.
 
8.12         Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
30

--------------------------------------------------------------------------------

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.
 
8.13        Additional Grantors.  Each Material Domestic Subsidiary of a Grantor
that is required to become a party to this Agreement pursuant to Section 6.12 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto, and such Grantor shall cause such Material Domestic
Subsidiary to execute and deliver such Assumption Agreement in accordance with
the provisions of this Agreement and the other Loan Documents. .
 
8.14       Releases.
 
(a)       Upon the Discharge of Obligations, the Collateral shall be released
from the Liens in favor of the Administrative Agent and the other Secured
Parties created hereby, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of each Grantor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party.  At
the sole expense of any Grantor following any such termination, the
Administrative Agent promptly shall deliver such documents as such Grantor shall
reasonably request to evidence such termination.
 
(b)      If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by Section 7 of the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Grantor, shall promptly execute and deliver to such Grantor all releases or
other documents reasonably necessary or desirable for the release of the Liens
created hereby on such Collateral, as applicable.  At the request and sole
expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7 of the Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten days, or
such shorter period as the Administrative Agent may agree, prior to the date of
the proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with terms and provisions of the Credit Agreement and the other Loan
Documents.
 
8.15       Survival.     All covenants, representations and warranties made in
this Agreement shall continue in full force until this Agreement has terminated
pursuant to its terms and all Secured Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The grant
of the Liens by the Grantors in Section 3.1 shall survive the termination of all
Bank Services Agreements.
 
[Remainder of page intentionally left blank]
 
31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.



 
GRANTORS:
   
SHORETEL, INC.
     
By:
       
Name:
       
Title:
       
M5 NETWORKS, LLC
     
By:
       
Name:
       
Title:
 

 
Signature Page 1 to Amended and Restated Guarantee and Collateral Agreement
 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
 
SILICON VALLEY BANK
 
By:
 
 
Name:
 
 
Title:
 

 
Signature Page 2 to Amended and Restated Guarantee and Collateral Agreement
 

--------------------------------------------------------------------------------

SCHEDULE 1
 
NOTICE ADDRESSES OF GRANTORS
 
 
Grantor
Notice Address
ShoreTel, Inc.
960 Stewart Dr., Sunnyvale, CA 94085
M5 Networks, LLC
960 Stewart Dr., Sunnyvale, CA 94085

 
 
Schedule 1

--------------------------------------------------------------------------------

SCHEDULE 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock:
 
Grantor
Issuer
Class of Capital Stock
 
Certificate No.
   
No. of Shares / Units
 
ShoreTel, Inc.
ShoreTel International, Inc.
Common
 
NA
   
1,000
 
ShoreTel, Inc.
Agito Networks, Inc.
NA
 
NA
   
NA
 
ShoreTel, Inc.
ShoreTel UK Ltd.
NA
 
NA
   
NA
 
ShoreTel, Inc.
ShoreTel GmbH
NA
 
NA
   
NA
 
ShoreTel, Inc.
ShoreTel Singapore PTE Ltd.
Ordinary
 
1
   
100
 
ShoreTel, Inc.
ShoreTel Australia Pty Ltd
Ordinary
 
1
   
100
 
ShoreTel, Inc.
ShoreTel Canada Limited
Common
 
1
   
100
 
ShoreTel, Inc.
M5 Networks, Inc.
Common
 
1
   
1
 
ShoreTel, Inc.
Maguskaart LLC
NA
 
NA
   
NA
 
ShoreTel, Inc.
Bukad LLC
NA
 
NA
   
NA
 
ShoreTel, Inc.
Kammat LLC
NA
 
NA
   
NA
 
ShoreTel, Inc.
Xatt LLC
NA
 
NA
   
NA
 
M5 Networks, LLC
M5 Callfinity, Inc.
NA
 
NA
   
NA
 
M5 Networks, LLC
M5 Telecom-USA, Inc.
NA
 
NA
   
NA
 
M5 Networks, LLC
M5 Geckotech, Inc.
Common
 
2
   
1,000
 



 Pledged Notes:
 
None.

Schedule 2

--------------------------------------------------------------------------------

Securities Accounts:
 
Grantor
Securities Intermediary
Address
 
Account Number(s)
 
ShoreTel, Inc.
Silicon Valley Bank
555 Mission Street, Ste 900
San Francisco, CA  94105
 
19-SV401
 
ShoreTel, Inc.
Wells Fargo Bank
525 Market Street, 10th Floor
San Francisco, CA  94105
 
3903065383
 

Commodity Accounts:
 
None.
 
Deposit Accounts:
 
Grantor
Depositary Bank
Address
 
Account Number(s)
 
ShoreTel, Inc.
Wells Fargo Checking
PO Box 63020, San Francisco, CA  94163-2798
 
4121749972
 
ShoreTel, Inc.
Wells Fargo Checking
PO Box 63020, San Francisco, CA  94163-2798
 
4120960299
 
ShoreTel, Inc.
Silicon Valley Bank
555 Mission Street, Ste 900
San Francisco, CA  94105
 
3300812588
 





Schedule 2

--------------------------------------------------------------------------------

SCHEDULE 3
 
FILINGS AND OTHER ACTIONS
 
REQUIRED TO PERFECT SECURITY INTERESTS
 

1. UCC-3 amendment statement to be filed by the Administrative Agent in the
filing office of the Delaware Secretary of State’s Office for the purpose of
restating the collateral description contained in the UCC-1 financing statement
filed by the Administrative Agent against the Borrower in connection with the
Existing Credit Facility.

 

2. UCC-3 amendment statement to be filed by the Administrative Agent in the
filing office of the Delaware Secretary of State’s Office for the purpose of
restating the collateral description contained in the UCC-1 financing statement
filed by the Administrative Agent against M5 Networks, LLC in connection with
the Existing Credit Facility.

 

3. Filing of Borrower Patent and Trademark Security Agreement with the USPTO.

 
4.
Filing of the M5 Networks, LLC Patent and Trademark Security Agreement with the
USPTO.





Schedule 3

--------------------------------------------------------------------------------

SCHEDULE 4
 
LOCATION OF JURISDICTION OF ORGANIZATION,
CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS
 
Grantor
Jurisdiction
of
Organization
 
Organizational
 Identification
Number
 
Location of Chief
 Executive Office
Location of Books
ShoreTel, Inc.
Delaware
 
EIN 77-0443568
 
960 Stewart Dr., Sunnyvale, CA 94085
960 Stewart Dr., Sunnyvale, CA 94085
M5 Networks, LLC
Delaware
 
5102572
 
960 Stewart Dr., Sunnyvale, CA 94085
960 Stewart Dr., Sunnyvale, CA 94085

 
Schedule 4

--------------------------------------------------------------------------------

SCHEDULE 5
 
LOCATIONS OF EQUIPMENT AND INVENTORY
 
Grantor
Address Location
 
ShoreTel, Inc.
960 Stewart Drive, Sunnyvale, CA 94085
6500 Riverplace Blvd., Austin, TX
38897 Cherry Street, Newark, CA 94560
300 N. Elizabeth Street, Suite 510c, Chicago, IL 60607
300 State Street, Suite 100, Rochester, NY 14614
1385 Broadway, Suite 700, New York, NY 10018
1649 W. Frankford Rd., Carrolton, TX 75007
350 East Cermack, 5th Floor, Chicago, IL 60616
17222 Van Karman Ave., Irvine, CA 92614
1250 Broadway, 19th Floor, New York, NY 10018
 
M5 Networks, LLC
960 Stewart Drive, Sunnyvale, CA 94085

 


Schedule 5

--------------------------------------------------------------------------------

SCHEDULE 7
 
LETTER OF CREDIT RIGHTS
 
None.
 


Schedule 7

--------------------------------------------------------------------------------

SCHEDULE 8
 
COMMERCIAL TORT CLAIMS
 
None.
 
 
Schedule 8

--------------------------------------------------------------------------------